698 S.E.2d 72 (2010)
HUBER ENGINEERED WOODS
v.
CANAL INS.
No. 168A10.
Supreme Court of North Carolina.
May 20, 2010.
Sidney S. Eagles, Jr., Raleigh, C. Fredric Marcinak, III, Greenville, SC, for Canal Insurance Company.
Richard S. DeGeorge, Charlotte, for Huber Engineered Woods, LLC.
James W. Bryan, Greensboro, E. Taylor Stukes, Charlotte, for Trucking Industry Defense Assoc.
The following order has been entered on the motion filed on the 19th of May 2010 by Trucking Industry Defense Association:
"Motion Allowed by order of the Court in conference this the 20th of May 2010."